Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-3, 5-10, 14-18 are pending.  Claims 1 and 17 stand amended.
Priority
Instant application 16214132, filed 12/9/2018 claims benefit as follows:

    PNG
    media_image1.png
    75
    339
    media_image1.png
    Greyscale
.
Information Disclosure Statement
All references from the IDS received 1/26/2022 have been considered unless marked with a strikethrough.
Response to Applicant Amendment/Argument
In view of Applicant amendment, the 102 rejection of record over the ‘690 publication is withdrawn.  Applicant amended the claims for Ar1 and Ar2.  The art is reapplied under 103 for the reasons set forth below.  


Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 6-7, 9-10, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2016072690 (“the ‘690 publication”).
The ‘690 publication teaches:
Example 1 Blue organic electroluminescent device (hole transport layer)
An organic electroluminescent device was manufactured according to a conventional method using the compound of the present invention as a hole transport layer material. First, 4,4 ', 4''-Tris [2-naphthyl (phenyl) amino] triphenylamine (hereinafter abbreviated as "2-TNATA") was vacuum-deposited on the ITO layer (anode) formed on the organic substrate. After the hole injection layer was formed, the mixture of the present invention was vacuum deposited to a thickness of 60 nm on the hole injection layer to form a hole transport layer. Subsequently, a light emitting layer having a thickness of 30 nm was deposited on the hole transport layer by doping 9,10-di (naphthalen-2-yl) anthracene or BD-052X (Idemitsukosan) as a dopant at 95: 5 weight on the hole transport layer. . Subsequently, (1,1'-bisphenyl) -4-oleito) bis (2-methyl-8-quinolineoleito) aluminum (hereinafter abbreviated as "BAlq") was vacuum-deposited on the light emitting layer to a thickness of 10 nm. A hole blocking layer was formed, and tris (8-quinolinol) aluminum (hereinafter abbreviated as "Alq 3 ") was vacuum deposited to a thickness of 40 nm on the hole blocking layer to form an electron transport layer. Thereafter, LiF, which is an alkali metal halide, was deposited to a thickness of 0.2 nm to form an electron injection layer, and then an Al was deposited to a thickness of 150 nm to form a cathode, thereby manufacturing an organic electroluminescent device.

Thus, the ‘690 publication teaches two electrodes one being ITO (indium, tin) and a second electrode of aluminum.  The device has a hole transport region and an emission layer and an electron transport region.  See also device figure image 1.
Further, the ‘690 publication teaches species as hole transport compounds.
For example, the ‘690 publication teaches:

    PNG
    media_image2.png
    106
    125
    media_image2.png
    Greyscale
.
	With respect to 2-19, FR = [Formula 3-2], c = 0; Ar1 = heteroaryl group having 5 to 12 carbon atoms for forming a ring, a = 0; Ar2 = substituted biphenyl group.
	Further, the ‘690 publication teaches species containing alternative Ar1 and Ar2 groups.  For example, the ‘690 publication teaches:

    PNG
    media_image3.png
    83
    114
    media_image3.png
    Greyscale
.
	Thus with respect to structure, the ‘690 publication fails to teach an anticipatory structure.
	However, it would have been prima facie obvious to one having ordinary skill in the art to substitute one group attached to nitrogen for another.  In this case 2-20 which is another specie shows 3 preferred groups attached to nitrogen.  One skilled in the art would readily substitute the substituted fluorene group for the sulfur containing tricycle.  One skilled in the art would have been motivated by the fact that structurally similar compounds are expected to have similar properties.  In this case, as species the compounds have preferred substituents.  One skilled in the art would expect success because all of the groups attached to nitrogen are within a genus that relates the compounds to having similar properties.
	The ‘690 publication teaches many layers as possibilities (see diagram and discussion relating to figure 1).
The ‘690 publication teaches as disclosed above and at least those teachings are incorporated by reference herein.
The ‘690 publication fails to teach a specie wherein “c” is 1 and a L3 is a phenyl ring, or Ar1 and Ar2 are the selected groups of instant claim 6, or compound 12.
However, it would have been prima facie obvious to one having ordinary skill in the art to substitute the known compound above with a phenyl ring of L3 because the genus of the ‘690 publication teaches phenyl ring substituents and many of the example contain phenyl rings in the L3 position.  One skilled in the art would be motivated by the fact that structurally similar compounds are expected to have similar properties.  In this case all the molecules linked through the genus are expected to have electroluminescent device properties.  Thus, starting from 2-19 one could look to the genus and would expect 2-19 with an additional phenyl ring to have similar properties.
The same rationale as above argument can be made for instant claims 6 and the specie claims 9 and 18.  If one starts with 2-19 and modifies the carbazole ring with another dibenzothiophene for example through the genus using the rationale above one would meet the limitations of instant claim 6.  With respect to the specie claims this would provide compound 12.  
Claim Objections
Claims 5, 8, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622